EXHIBIT 10.1
 
NOTE SECURED BY A DEED OF TRUST

 
Loan Number: ALT001
Date: 4/25/2011
Lafayette, California



204 Edison Way, Reno, NV APN: 012-319-13

--------------------------------------------------------------------------------

Property Address
 
1.     BORROWER’S PROMISE TO PAY
In return for a loan that I have received, I promise to pay U.S. $1,500,000.00
(this amount will be called “principal”), plus interest, to the order of
Suncrest Homes 30, LLC, a California limited liability company, as to
1,000,000/1,500,000 undivided interest, whose address is 300 H Street, Suite D,
Antioch, CA 94509, Pacific BVL Corp., a California corporation, as to an
undivided 300,000/1,500,000 interest, whose address is 1576 16th Avenue, San
Francisco, CA 94122 and Rubicon Mortgage Fund, LLC, a California limited
liability company as to an undivided 200,000/1,500,000 interest (who will be
called “Lender”). I understand that the Lender may transfer this Note, upon five
(5) days prior written notice.  The Lender or anyone else who takes this Note by
transfer and who is entitled to receive payments under this Note will be called
the “Note Holder(s).”
 
2.     INTEREST
I will pay interest at a yearly rate as described in paragraph 3 below.
Interest commences on the day funds are placed in escrow, and, if paragraph 3
reflects more than one interest rate during the loan term, the rate will change
on the date which is one (1) calendar month before each Payment Start Date.
Interest will be charged on unpaid principal until the full amount of principal
has been paid.
I also agree to pay interest at the rate described in paragraph 3 below on the
prepaid finance charges which are a part of the principal.
 
3.     PAYMENTS
My payments are   þ Interest Only    ¨ Fully Amortized      ¨ Other
I will make my payments each month as follows:


Number of Payments
Payment Start Dates
Interest
Rates
Payment
Amounts
11
Monthly beginning June 1, 2011
11.00%
$13,750.00
1
May 1, 2012
11.00%
$1,513,750.00

 
 
I will make these payments until I have paid all of the principal and interest
and any other charges that I may owe under this Note.  If on 05/01/2012 (the Due
Date) I still owe amounts under this Note (balloon balance), I will pay all
those amounts, in full, on that date.
I will make my payments payable to:
Suncrest Homes 30, LLC:$9,166.71
Pacific BVL, Corp:$2,750.00
Rubicon Mortgage Fund, LLC:$1,833.29
 
I will send my three (3) individual checks c/o Rubicon Capital Partners, Inc.,
3575 Mt. Diablo BLvd., Suite 215, Lafayette, CA 94549, or at a different place
if I am first notified in writing by the Note Holder.
 
4.     BORROWER’S FAILURE TO PAY AS REQUIRED
 
(A) Late Charge For Overdue Payments.  If I do not pay the full amount of each
monthly payment by the end of 10 calendar days after the date it is due, I will
pay a late charge to the Note Holder. The amount of the charge will be 10.000%
of my overdue payment or U.S. $100.00, whichever is more. I will pay this late
charge only once on any late payment.
In the event a balloon payment is delinquent more than 10 days after the date it
is due, I agree to pay a late charge in an amount equal to the maximum late
charge that could have been assessed with respect to the largest single monthly
installment previously due, other than the balloon payment, multiplied by the
sum of one plus the number of months occurring since the late payment charge
began to accrue.
(B) Default.  If I do not pay the full amount of each monthly payment due under
this Note by the date stated in paragraph 3 above, I will be in default, and the
Note Holder may demand that I pay immediately all amounts that I owe under this
Note.
 
 
 
 
Applied Business Software, Inc. (800) 833-3343 
ALT001/Reno
Note Standard (Brooke)
Page 1 of 3

 
 

--------------------------------------------------------------------------------

 
 
Even if, at a time when I am in default, the Note Holder does not require me to
pay immediately in full as described above, the Note Holder will still have the
right to do so if I am in default at a later time.  In the event of a default
under the terms of this Note, then any unpaid principal balance of the loan at
the time of default should bear interest at the rate of Eighteen (18) percent
per annum (the “Default Rate”), automatically and without notice, from the time
of default, until this Note has been paid in full, or until the specific default
has been cured.  If I do not pay the full amount of the outstanding balance of
the loan at maturity (the “Balloon Balance” referenced in Paragraph 3 above),
the Default Rate will automatically apply to all interest accrued thereafter
without demand by the Note holder.
I further agree that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, or the additional
cost and expense Note Holder will incur by reason of my delinquent payment and
additional compensation Note Holder is entitled to receive for the increased
risk of nonpayment associated with a delinquent loan.

(C) Attorney fees and costs.  In the event of any breach or dispute regarding
this Secured Promissory Note or to enforce any provision of this Secured
Promissory Note in the prevailing party in any such action, including any
lawsuit, arbitration, etc., shall be entitled to recover from the other party
it’s reasonable attorneys fees and costs incurred regarding any such dispute or
breach, including all fees and costs incurred through Judgment, if any, as well
as any attorneys fees and costs incurred in any appeals and any efforts to
collect on such Judgment.  In addition to the reasonable attorneys fees and
costs set forth above, the prevailing party shall also be entitled to its
pre-judgment and post-judgment interest through collection.  The “prevailing
party” will be determined by the court, arbitrator or trier of fact before whom
the action was brought based upon an assessment of which party’s major arguments
or positions taken in the suit or proceeding could fairly be said to have
prevailed over the other party’s major arguments or positions on major disputed
issues in the Court’s/arbitrator’s/trier of fact’s decision.


5.     BORROWER’S PAYMENTS BEFORE THEY ARE DUE - PREPAYMENT PENALTIES
I have the right to make payments of principal at any time before they are due.
A payment of principal only is known as “prepayment.” If I pay all or part of
the loan principal before it is due, whether such payment is made voluntarily or
involuntarily, I agree to pay a prepayment penalty computed as follows: Other
-Five (5) months interest ($68,750.00) is guaranteed and is not refundable in
the event of an early repayment of this loan.   In the event of prepayment, all
prepaid interest, other than five (5) months’ interest ($68,750.00) and accrued
but unpaid interest, shall be refunded to Borrower. Borrower may make partial
payments of principal at its discretion and without penalty at any time during
the term hereof.  Borrower may fully prepay this loan without any penalty at any
time subsequent to October 1, 2011.
 
6.     BORROWER’S WAIVERS
I waive my rights to require the Note Holder to do certain things. Those things
are: (a) to demand payment of amounts due (known as “presentment”); (b) to give
notice that amounts due have not been paid (known as “notice of dishonor”); (c)
to obtain an official certification of nonpayment (known as “protest”). Anyone
else who agrees to keep the promises made in this Note, or who agrees to make
payments to the Note Holder if I fail to keep my promises under this Note, or
who signs this Note to transfer it to someone else, also waives these rights.
These persons are known as “guarantors, sureties and endorsers.”
 
7.     RESPONSIBILITIES OF PERSONS UNDER THIS NOTE
If more than one person signs this Note, each of us is fully and personally
obligated to keep all of the promises made in this Note, including the promise
to pay the full amount owed. Any person who is a guarantor, surety, or endorser
of this Note is also obligated to do these things. Any person who takes over
these obligations, including the obligations of the guarantor, surety, or
endorser of this Note, is also obligated to keep all of the promises made in
this Note. The Note Holder may enforce its rights under this Note against each
person individually or against all of us together. This means that anyone of us
may be required to pay all of the amounts owed under this Note.
 
8.     THIS NOTE IS SECURED BY A DEED OF TRUST
In addition to the protection given to the Note Holder under this Note, a Deed
of Trust (the “Security Instrument”) with a Due-on-Transfer Clause dated the
same date of this Note, protects the Note Holder from possible losses which
might result if I do not keep the promises which I make in the Note. That
Security Instrument describes how and under what conditions I may be required to
make immediate payment in full of all amounts that I owe under this Note.
Some of those conditions are described as follows:


“Lender’s Right to Require The Loan to be Paid Off Immediately. If the borrower
shall sell, enter into a contract of sale, lease for a term of more than 6-years
(including options to renew), lease with an option to purchase for any term, or
transfer all or any part of the Property or an interest therein, excluding (a)
the creation of a lien or encumbrance subordinate to this Deed of Trust, (b) or
a transfer by devise, descent, or by operation of law upon the death of a joint
tenant, the Lender may, at its option declare the Note and any other obligations
secured by this Deed of Trust, together with accrued interest thereon,
immediately due and payable, in full. No waiver of the Lender’s right to
accelerate shall be effective unless it is in writing.”
 
 
 
 
Applied Business Software, Inc. (800) 833-3343 
ALT001/Reno
Note Standard (Brooke)
Page 2 of 3

 
 

--------------------------------------------------------------------------------

 


Altair Nanotechnologies Inc., a Canada corporation
 
Altairnano, Inc., a Nevada Corporation
 
/s/ John C. Fallini 4-27-11
     
/s/ John C. Fallini 4-27-11
 
Borrower
By: John C. Fallini
Its: Chief Financial Officer
Date
 
Borrower
By: John C. Fallini
Its: Chief Financial Officer
Date







Altair Nanotechnologies Inc., a Canada corporation
 
Altairnano, Inc., a Nevada Corporation
 
/s/ Terry M. Copeland 4-27-11
     
/s/ Terry M. Copeland 4-27-11
 
Borrower
By: Terry Copeland
Its: Chief Executive Officer
Date
 
Borrower
By: Terry Copeland
Its: Chief Executive Officer
Date






--------------------------------------------------------------------------------


 
ASSIGNMENT OF NOTE
SECURED BY A DEED OF TRUST

 
 
Date: _____________________________________________________


FOR VALUE RECEIVED, the undersigned hereby grants, assigns and transfers to:






all beneficial interest under the within Note, without recourse, and Deed of
Trust securing same
 

                 

 
 

--------------------------------------------------------------------------------

 
DO NOT DESTROY THIS NOTE: When paid it must be surrendered to the Trustee,
together with the Deed of Trust securing same for cancellation, before
reconveyance will be made.


 
 
 
 
Applied Business Software, Inc. (800) 833-3343 
ALT001/Reno
Note Standard (Brooke)
Page 3 of 3